Nies, Judge,
with whom Miller, J., joins, concurring.
I would agree with the majority to adopt the opinion of the Court of International Trade except for the lower court’s denomination of the Explanatory Notes to the Brussels Nomenclature (1955) as “legislative history,” which it viewed as controlling with respect to the intent of Congress in adopting the subject language. Rather, as the court below also stated, the Brussels Nomenclature is “an aid to interpreting” provisions of the TSUS where there is a “close similarity in the wording of the provisions.” United States v. Abbey Rents, 66 CCPA 2, 4, C.A.D. 1213, 585 F. 2d 501, 504, n.5 (1978) (Baldwin, J.). Characterization as “legislative history” was unnecessary and it appears to me that the court gave greater weight to that “aid” than I believe is appropriate although the result here is correct.